                                          Case 4:17-cv-04414-JST Document 266 Filed 12/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION, et al.,                       Case No. 17-cv-04414-JST
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING ADMINISTRATIVE
                                                   v.                                        MOTION TO FILE UNDER SEAL
                                   9

                                  10     ZSCALER, INC.,                                      Re: ECF No. 252
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs move to file under seal Exhibits D and E to the declaration of Casey L. Shomaker

                                  14   in support of their unopposed motion for leave to file second amended complaint. ECF No. 252.

                                  15   Designating party, Zscaler, Inc., has filed a declaration in response to Plaintiffs’ motion to file

                                  16   under seal and “does not request that the materials submitted . . . be filed under seal.” ECF No.

                                  17   254 at 2.

                                  18          The Court, therefore, denies Plaintiffs’ motion to file under seal and orders Plaintiffs to file

                                  19   the documents in the public record within seven days from the date of this Order.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 18, 2019

                                  22                                                     ______________________________________
                                  23                                                                    JON S. TIGAR
                                                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
